PER CURIAM
Plaintiff brought this action for damages resulting from a fall at defendant’s store. At trial, defendant introduced medical testimony to the effect that plaintiffs symptoms were feigned. On rebuttal, plaintiff sought to introduce testimony of a psychiatrist who had examined him. The trial court excluded the psychiatrist’s testimony pursuant to ORCP 44D(2), because plaintiff had failed to respond timely to defendant’s request for production of a report “from any psychologist or psychiatrist who has seen or treated Plaintiff.” Plaintiff appeals from the judgment for defendant, entered on a jury verdict, and assigns error to the exclusion of the evidence. He presents no reason that comes close to demonstrating that the trial court abused its discretion. See Barry v. Don Hall Laboratories, 56 Or App 518, 642 P2d 685 (1982).
Affirmed.